Petition for Writ of Mandamus Denied and Opinion filed March 13, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00257-CV
____________
 
IN RE LLOYD NANNY, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 6, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
 
 
PER CURIAM
 
 
Petition Denied
and Opinion filed March 13, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.